DETAILED ACTION
The Office Action is responsive to the communication filed on 8/3/2021.
Claims 1-16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The rejections to claims 1-16 have been corrected and the rejections have been removed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil R. Jetter, Reg. No. 46,803, on 8/9/2021.

The application has been amended as follows: 

1. (Currently amended) A method, comprising: 
a first computing system receiving operational data including process parameters generated by one or more sensors in a plant that includes controllers, and field devices comprising the sensors and actuators coupled to processing equipment, where the processing equipment is configured and controlled to run a controlled process, and 
using the operational data, providing at least one of: 
a first listing of worst performing ones of the process parameters based on a deviation from a model of the plant and excursions from limits of the model that when a selected poor performing one of the process parameters is chosen by a user from the first listing generates a ranked filtered view of equipment parameters for associated ones of the processing equipment that may be affected by the selected poor performing process parameters along with a filtered view of first recommendations for aiding the user to recognize what action to do in order to fix at least one of the associated ones of the processing equipment and the selected poor performing process parameter; 
a second listing of worst performing ones of the processing equipment based on a second deviation from the model of the plant and second excursions from second limits of the model that when a selected poor performing one of the processing equipment is chosen by the user generates a ranked filtered view of suspected ones of the process parameters that may be affected by the selected poor performing processing equipment along with a filtered view of second recommendations for aiding the user to recognize what action to do in order to fix at least one of the selected poor performing processing equipment and the suspected ones of the process parameters.

9. (Currently amended) A computing system, comprising: 
a receiver for receiving operational data including process parameters generated by one or more sensors in a plant that includes controllers, and field devices comprising the sensors and actuators coupled to processing equipment, where the processing equipment is configured and controlled to run a controlled process; 
the computing system has an analysis engine configured for using the operational data, for automatically providing: 
a first listing of worst performing ones of the process parameters based on a deviation from a model of the plant and excursions from limits of the model that when a selected poor performing one of the process parameters is chosen by a user from the first listing generates a ranked filtered view of equipment parameters for associated ones of the processing equipment that may be affected by the selected poor performing process parameters along with a filtered view of first recommendations for aiding the user to recognize what action to do in order to fix at least one of the associated ones of the processing equipment and the selected poor performing process parameter; 
a second listing of worst performing ones of the processing equipment based on a second deviation from the model of the plant and second excursions from second limits of the model that when a selected poor performing one of the processing equipment is chosen by the user generates a ranked filtered view of suspected ones of the process parameters that may be affected by the selected poor performing processing equipment along with a filtered view of second recommendations for aiding the user to recognize 


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-8
Regarding claim 1, the prior art as described in the prosecution history describes:
A method, comprising: 
a first computing system receiving operational data including process parameters generated by one or more sensors in a plant that includes controllers, and field devices comprising the sensors and actuators coupled to processing equipment, where the processing equipment is configured and controlled to run a controlled process, and 

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
using the operational data, providing at least one of: 
a first listing of worst performing ones of the process parameters based on a deviation from a model of the plant and excursions from limits of the model that when a selected poor performing one of the process parameters is chosen by a user from the first listing generates a ranked filtered view of equipment parameters for associated ones of 
a second listing of worst performing ones of the processing equipment based on a second deviation from the model of the plant and second excursions from second limits of the model that when a selected poor performing one of the processing equipment is chosen by the user generates a ranked filtered view of suspected ones of the process parameters that may be affected by the selected poor performing processing equipment along with a filtered view of second recommendations for aiding the user to recognize what action to do in order to fix at least one of the selected poor performing processing equipment and the suspected ones of the process parameters.

Dependent claims 2-8 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 9-16
Independent claim 9 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 10-16 depend from independent claim 9 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Christopher E. Everett/Primary Examiner, Art Unit 2116